IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ISMAEL GUILLERMO HERNANDEZ,                            No. 69728
                 Petitioner,
                 vs.
                 CLARK COUNTY DETENTION
                 CENTER; AND ATTORNEY GENERAL,
                                                                                 1LED
                 Respondents.                                                  MAR 17 2016



                                       ORDER DENYING PETITION
                             This is a pro se petition for a writ of habeas corpus. Petitioner
                 appears to be challenging his bail status. We have reviewed the
                 documents submitted in this matter, and without deciding upon the merits
                 of any claims raised therein, we decline to exercise original jurisdiction in
                 this matter. Petitioner appears to be represented by counsel below, and he
                 should proceed by and through counsel in resolving his bail concerns.
                 Accordingly, we
                             ORDER the petition DENIED.




                                                            Pickering




                 cc: Ismael Guillermo Hernandez
                       Gregory & Waldo
                       Attorney General/Carson City
                       Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e